 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

CHRISTINE TIBOLLA,
Plaintiff,
Vv. Case No: 6:19-cv-168-Orl-28GJK
REDROCK TRAVEL GROUP, LLC,
CARDIFF LEXINGTON CORPORATION,
JAY JAHID, FERNANDA JAHID, and
ROLLAN ROBERTS, Il,

Defendants.

 

ORDER

This case is before the Court on the Motion for Approval of Settlement Solely as to
Individual Defendants Jay Jahid and Fernanda Jahid (Doc. 70) filed by Plaintiff. The
assigned United States Magistrate Judge has submitted a Report (Doc. 74) and an
Amended Report (Doc. 75) recommending that the motion be granted in part and denied
in part. Specifically, the Amended Report recommends that certain language be stricken
from the Settlement Agreement; that the motion otherwise be granted; and that Plaintiff's
claims against Defendants Jay Jahid and Fernanda Jahid be dismissed with prejudice.
Plaintiff has filed a Joint Notice of No Objection (Doc. 77) to the Amended Report.

After review of the record in this matter, and noting the Joint Notice of No Objection,
the Court agrees with the findings and conclusions in the Amended Report and
Recommendation. Therefore, itis ORDERED as follows:

1. The Amended Report and Recommendation (Doc. 75) is ADOPTED and

CONFIRMED and made a part of this Order.

 
 

 

 

2. The Motion for Approval of Settlement So/ely as to Individual Defendants Jay
Jahid and Fernanda Jahid (Doc. 70) is GRANTED in part and DENIED in part. The
following language in paragraph 9 of the Settlement Agreement (Doc. 70-1) is STRICKEN:
“This Agreement shall not be modified or amended except by written agreement signed by
TIBOLLA and the Jahids.” With this modification to the Settlement Agreement, the motion
is GRANTED.

a, Plaintiffs claims against Defendants Jay Jahid and Fernanda Jahid are
DISMISSED with prejudice.

4, . The original Report and Recommendation (Doc. 74), which has been

superseded by the Amended Report and Recommendation (Doc. 75), is deemed moot.

  
   

5. This case remains pending with regard to Plaintiff's claims against the other
Defendants.
i ¥
DONE and ORDERED in Orlando, Floridgz r 2d 2019.

 

United States District Judge
Copies furnished to:

United States Magistrate Judge

Counsel of Record

Unrepresented Parties

 
